Citation Nr: 1037122	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.	Entitlement to service connection for swelling of the left 
testis.

2.	Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for cardiomyopathy with dizziness.

3.	Entitlement to service connection for cardiomyopathy with 
dizziness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to 
April 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a November 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.

The claim of entitlement to service connection for cardiomyopathy 
with dizziness is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	At a November 2009 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew the appeal of 
the issue of entitlement to service connection for swelling of 
the left testis.

2.	A June 2004 rating decision denied service connection for 
cardiomyopathy and dizziness.  The Veteran did not complete an 
appeal of this decision, and it became final.

3.	Evidence received since the June 2004 rating decision includes 
evidence necessary to substantiate the claim, i.e., medical 
evidence that the currently manifested cardiomyopathy and 
symptoms of dizziness are causally linked to active service.  
This evidence raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.	The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for swelling of the left testis.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.	Evidence received since the June 2004 rating decision is new 
and material and the claim of service connection for 
cardiomyopathy with dizziness is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Swelling of the Left Testis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. § 
20.204 (2009).  The appellant has withdrawn the issue of service 
connection for swelling of the left testis (see November 2009 
Board hearing transcript at 2; hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review this 
issue and the appeal is dismissed.



II.	New and Material Evidence

Initially, as the issue of whether new and material evidence has 
been submitted has been resolved in the Veteran's favor, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The RO denied the Veteran's claim of service connection for 
cardiomyopathy and dizziness in a June 2004 rating decision.  The 
RO considered service treatment records and private treatment 
records from the Normal Clinic and Norman Regional Hospital.  In 
the June 2004 rating decision, the RO determined that service 
connection for cardiomyopathy and dizziness was not warranted 
because the evidence did not indicate the Veteran's currently 
manifested condition is etiologically related to his active 
service.  The Veteran was notified of this decision and of his 
procedural and appellate rights by letter in June 2004.  He did 
not complete an appeal of this decision.  Thus, it is final. 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002). 

Effective from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed on 
or after August 29, 2001.  As the Veteran filed his claim seeking 
to reopen in June 2007, the Board has considered these 
provisions.

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  Under the amended regulations, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a) (2009).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the June 2004 RO decision includes 
three private etiological opinions, dated May 2007, November 2009 
and July 2010.  Significantly, these private medical opinions 
suggest the Veteran's currently diagnosed cardiomyopathy with 
symptoms of dizziness is etiologically related to an in-service 
diagnosis of cellulitis of the right thigh.  As noted above, the 
RO found no nexus between the Veteran's current disorder and his 
active service at the time of the June 2004 denial.

The Board concludes that the private medical opinions submitted 
by the Veteran are new and material with respect to the issue of 
service connection for cardiomyopathy with dizziness.  They were 
not previously of record at the time of the June 2004 rating 
decision.  They are not cumulative of prior records because they 
provide an indication of a nexus between the Veteran's current 
disorder and his active service.  Previously, the record 
contained no such current evidence.  The evidence is therefore 
relevant and probative and raises a reasonable possibility of 
substantiating the claim.  These private medical opinions, 
presumed credible, bear substantially upon the specific matters 
under consideration as they relate to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  Consequently, the 
Veteran's claim of entitlement to service connection for 
cardiomyopathy with dizziness is reopened.


ORDER

The issue of entitlement to service connection for swelling of 
the left testis is dismissed.

New and material evidence having been received, the issue of 
service connection for cardiomyopathy with dizziness is reopened; 
to this extent only, the appeal is granted.


REMAND

As noted above, the Board has determined that new and material 
evidence has been submitted and has reopened the issue of service 
connection for cardiomyopathy with dizziness.

In April 2010, the Board requested a medical expert opinion in 
this case.  The requested opinion is dated in April 2010.  In 
June 2010, a copy was provided to the Veteran and he was given 60 
days to review and send any additional evidence or argument.  In 
August 2010, the Veteran submitted an additional private medical 
opinion indicating that his inservice infection was a major 
factor in the development of his cardiomyopathy.  The evidence is 
pertinent; however, the RO or AMC did not have the opportunity to 
review it prior to the case being returned to the Board.  The 
Veteran specifically requested that the newly submitted evidence 
be reviewed by the RO prior to a Board decision.  Applicable VA 
regulations require that pertinent evidence must be referred to 
the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) unless 
this procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  Thus, the Board must remand 
this appeal so that the RO may review this evidence and, if the 
claim remains denied, include such evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

Review the expanded record and readjudicate 
the issue of entitlement to service 
connection for cardiomyopathy with dizziness.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


